


Exhibit 10.10
CLARCOR Inc.
Summary of Compensation for Non-Employee Directors and Named Executive Officers


Non-Employee Director Compensation Summary


Annual Retainer


•
$40,000, payable in cash or stock at the election of each director

•
Additional $6,500 for serving as chair of the Compensation or Directors
Affairs/Corporate Governance Committees

•
Additional $10,000 for serving as chair of the Audit Committee

•
Committee chair compensation is payable in cash

•
Additional $25,000 in cash for service as the Lead Director commencing in the
Company's 2013 fiscal year, with a pro-rated fee payable for such service from
the period of November 30, 2012 to the date of the Company's 2013 Annual Meeting



Board and Committee Meeting Fees


$1,500 per meeting for each Board of Directors or Committee meeting attended
$1,000 per meeting for each Committee meeting attended by telephone
All meeting fees are paid in cash


Annual Stock Option Award


Each year, all non-employee directors receive options to acquire shares of the
Company's stock pursuant to the Company's 2009 Incentive Plan, which was
approved by the Company's shareholders on March 23, 2009. The option grant
occurs on the date of each annual meeting of the Company's stockholders, and the
exercise price is equal to the closing market price on such day.


Named Executive Officer Compensation Summary


Current salaries for named executive officers (rounded to nearest $1,000):


Name
Title
Salary
Shares Subject to Stock Options (#)
Restricted Stock Units (#)
Target Bonus Percentage
 
 
 
 
 
 
Christopher L. Conway
President -- Chief Executive Officer
$
600,000


100,000


8,000


85%
Sam Ferrise
President -- Baldwin Filters, Inc.
$
390,000


35,000


3,033


50%
David J. Fallon
Vice President - Finance & Chief Financial Officer
$
350,000


35,000


1,944


55%
Richard Wolfson
Vice President - General Counsel & Corporate Secretary
$
300,000


27,500


2,778


45%
David J. Lindsey
Vice President - Administration & Chief Administrative Officer
$
258,000


18,000


1,433


40%



The named executive officers of the Company are eligible to receive bonuses as
determined in the discretion of the Compensation Committee. Such bonuses would
be paid in fiscal 2014 and would be based on the achievement by the Company of
certain objective targets related to the Company's net income and economic
value-added returns during fiscal year 2013.


The named executive officers may also receive stock options and restricted stock
pursuant to the Company's stockholder-approved 2009 Incentive Plan as determined
in the discretion of the Compensation Committee.


Additional Information


The foregoing information is summary in nature. Additional information regarding
director and named executive officer compensation will be provided in the
Company's Proxy Statement to be filed in connection with the Company's Annual
Meeting of Stockholders expected to be held on March 26, 2013.


